EXHIBIT 10.2

 

OMNIBUS JOINDER AGREEMENT TO LOAN DOCUMENTS

 

This Omnibus Joinder Agreement to Loan Documents (this “Joinder”) is made as of
January 15, 2016, by and among:

 

BONSTORES REALTY ONE, LLC, a Delaware limited liability company, and BONSTORES
REALTY TWO, LLC, a Delaware limited liability company (each a “New Borrower”,
and collectively, the “New Borrowers”), each with their principal executive
offices at 2801 East Market Street, York, PA  17402;

 

THE BON-TON DEPARTMENT STORES, INC., a Pennsylvania corporation, in its capacity
as Borrower Agent (as defined in the Loan Agreement referred to below); and

 

BANK OF AMERICA, N.A., a national banking association, having a place of
business at 100 Federal Street, Boston, Massachusetts 02110, as administrative
agent and as co-collateral agent for its own benefit and the benefit of the
other Secured Parties (as defined in the Loan Agreement);

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

A.            Reference is made to that certain Second Amended and Restated Loan
and Security Agreement dated as of March 21, 2011 (as amended, amended and
restated, supplemented or otherwise modified and in effect from time to time,
the “Loan Agreement”), by and among The Bon-Ton Department Stores, Inc., a
Pennsylvania corporation (“Bon-Ton”), Carson Pirie Scott II, Inc., a Florida
corporation (“CPS II”), Bon-Ton Distribution, LLC, an Illinois limited liability
company (“Distribution”) and McRIL, LLC, a Virginia limited liability company
(“McRIL” and together with Bon-Ton, CPS II, Distribution and any other person
from time to time a borrower thereunder, collectively, the “Borrowers”), each of
the other Obligors party thereto, the financial institutions party thereto from
time to time as lenders (collectively, the “Lenders”, and each individually, a
“Lender”), Bank of America, N.A. (“Bank of America”), a national banking
association, as agent for the Lenders (in such capacity, the “Agent”), Bank of
America and General Electric Company (as successor in interest by merger to
General Electric Capital Corporation), acting as co-collateral agents (in such
capacity, the “Co-Collateral Agents”) and the other agents and arrangers from
time to time party thereto.  All capitalized terms used herein, and not
otherwise defined herein, shall have the meanings assigned to such terms in the
Loan Agreement.

 

B.            The New Borrowers are entering into that certain Guaranty dated as
of the date hereof, whereby the New Borrowers guarantee to the Agent, for the
benefit of the Secured Parties, the full and punctual payment when due and the
performance of all of the Obligations.

 

1

--------------------------------------------------------------------------------


 

C.            The New Borrowers desire to become party to, and to be bound by
the terms of, the Loan Agreement and the other Loan Documents in the same
capacity and to the same extent as the Borrowers and the Guarantors thereunder.

 

D.            Pursuant to the terms of the Loan Agreement, in order for the New
Borrowers to become party to the Loan Agreement and the other Loan Documents as
“Borrowers”, the New Borrowers and the Borrower Agent are required to execute
this Joinder.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Joinder and Assumption of Obligations. 
Effective as of the date of this Joinder, each of the New Borrowers hereby
acknowledges that it has received and reviewed a copy of the Loan Agreement and
the other Loan Documents, and hereby:

 

a.                                      joins in the execution of, and becomes a
party to, the Loan Agreement as a “Borrower” and a “Guarantor”, as indicated by
its signature below, as if such New Borrower was an original signatory to the
Loan Agreement and was expressly named therein;

 

b.                                      joins in the execution of, and becomes a
party to, the Pledge Agreement as a “Company” and, to the extent applicable, a
“Subsidiary”, as indicated by its signature below, as if such New Borrower was
an original signatory to the Pledge Agreement and was expressly named therein;

 

c.                                       joins in the execution of, and becomes
a party to, the Trademark Security Agreement as an “Assignor”, as indicated by
its signature below, as if such New Borrower was an original signatory to the
Trademark Security Agreement and was expressly named therein;

 

d.                                      joins in the execution of, and becomes a
party to, the Copyright Security Agreement as a “Grantor”, as indicated by its
signature below, as if such New Borrower was an original signatory to the
Copyright Security Agreement and was expressly named therein;

 

e.                                       covenants and agrees to be bound by all
covenants, agreements, liabilities and acknowledgments (other than covenants,
agreements, liabilities and acknowledgments which specifically relate solely to
an earlier date) of a Borrower and a Guarantor under the Loan Agreement and the
other Loan Documents, in each case, with the same force and effect as if such
New Borrower was a signatory to the Loan Agreement and the other Loan Documents
and was expressly named as a Borrower and a Guarantor (however referenced)
therein and a party thereto (including, without limitation, (i) the grant of a
security interest to the Agent in the Collateral as provided in Section 7.1 of
the Loan Agreement and in any other Loan

 

2

--------------------------------------------------------------------------------


 

Document and (ii) the joint and several liability under Section 5.10 of the Loan
Agreement);

 

f.                                        assumes and agrees to perform all
applicable duties and Obligations of a Borrower and a Guarantor under the Loan
Agreement and the other Loan Documents; and

 

g.                                       joins in the execution of, and becomes
a “Borrower” under, each Note, and agrees to be bound by all the respective
terms and conditions of each Note in all respects as if such New Borrower was an
original “Borrower” signatory thereto and agrees that a copy of this Joinder may
be annexed or affixed to any Note to evidence such New Borrower’s execution of
such Note as a “Borrower” thereunder.

 

2.                                      Grant of Security Interest, Etc.  To
secure the prompt payment and performance of all Obligations, each New Borrower
hereby grants to Agent, for the benefit of the Secured Parties, a continuing
security interest in and Lien upon the personal and fixture property, assets and
rights (including, without limitation, the Collateral, and all of the assets,
property and rights described in Section 7.1 of the Loan Agreement or in any
other Loan Document) of such New Borrower of every kind and nature, whether now
owned or hereafter acquired or arising, and wherever located to the extent
provided by and in accordance with Section 7.1 of the Loan Agreement.

 

3.                                      Representations and Warranties.  Each
New Borrower hereby makes as of the date hereof all representations, warranties
and other statements (other than representations, warranties and statements
which specifically relate solely to an earlier date) of a Borrower or a
Guarantor under the Loan Agreement and the other Loan Documents, in each case,
with the same force and effect as if such New Borrower was a signatory to the
Loan Agreement and the other Loan Documents and was expressly named as a
Borrower and a Guarantor therein.

 

4.                                      Ratification of Loan Documents.  All of
the terms and conditions of the Loan Agreement and of the other Loan Documents
shall remain in full force and effect as in effect prior to the date hereof,
without releasing any Obligor thereunder or Collateral therefor.

 

5.                                      Conditions Precedent to Effectiveness. 
This Joinder shall not be effective until each of the following conditions
precedent have been fulfilled to the satisfaction of the Agent:

 

a.                                      This Joinder shall have been duly
executed and delivered by the respective parties hereto.

 

b.                                      A Guaranty shall have been duly executed
and delivered by the New Borrowers.

 

c.                                       All action on the part of the New
Borrowers and the other Obligors necessary for the valid execution, delivery and
performance by each New Borrower of this Joinder and all other documentation,
instruments, and agreements required to be executed in connection herewith shall
have been duly and effectively taken and

 

3

--------------------------------------------------------------------------------


 

evidence thereof reasonably satisfactory to the Agent shall have been provided
to the Agent.

 

d.                                      Each New Borrower shall have delivered
each of the following to the Agent, in form and substance reasonably
satisfactory to the Agent:

 

i.                                          Certificate of legal existence and
good standing of such New Borrower issued by the Secretary of State of the State
of its incorporation or organization.

 

ii.                                       A certificate of an authorized officer
of such New Borrower in respect of the due adoption and continued effectiveness
of each corporate resolution adopted in connection with the assumption by such
New Borrower of obligations under the Loan Agreement and the other Loan
Documents, setting forth the text of each such resolution, and attesting to the
true signatures of each Person authorized as a signatory of such New Borrower to
any of the Loan Documents, together with true and accurate copies of all Organic
Documents of such New Borrower.

 

iii.                                    Perfection Certificate of such New
Borrower in the form delivered by the Obligors on the Closing Date.

 

iv.                                   Such other documents, agreements and
certificates as the Agent may reasonably require in accordance with the Loan
Documents.

 

e.                                       The Agent shall have received a written
legal opinion of the Obligors’ counsel addressed to the Agent and the other
Lenders, covering such matters relating to the New Borrowers, the Loan Documents
and/or the transactions contemplated thereby as the Agent shall reasonably
request, it being understood that such opinion shall be substantively similar to
the opinion of Obligors’ counsel delivered on the Closing Date pursuant to
Section 6.1(g) of the Loan Agreement.

 

f.                                        The Agent shall have received all
documents and instruments, (including UCC financing statements, agreements
providing for Agent’s control over Deposit Accounts and Credit Card
Notifications), required by law or reasonably requested by the Agent in
accordance with the Loan Documents to create or perfect the first priority Lien
(subject only to Permitted Liens having priority by operation of Applicable Law)
intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the reasonable
satisfaction of the Agent.

 

g.                                       All reasonable and documented
out-of-pocket expenses incurred by the Agent in connection with the preparation
and negotiation of this Joinder and related documents (including the reasonable
and documented fees and out-of-pocket expenses of one legal counsel to the
Agent) shall have been paid in full by the Borrowers.

 

4

--------------------------------------------------------------------------------


 

h.                                      The Agent shall have received copies of
policies of insurance, be reasonably satisfied with the amount, types and terms
and conditions of all insurance maintained by the New Borrowers and have
received certificates of insurance with endorsements naming the Agent, for the
benefit of the Secured Parties, as lender’s loss payee or additional insured, as
applicable, with respect to each insurance policy required to be maintained with
respect to the Collateral and otherwise in form and substance reasonably
satisfactory to the Agent and each of the Lenders.

 

i.                                          The Obligors shall have executed and
delivered to the Agent such additional documents, instruments, and agreements as
the Agent may reasonably request.

 

6.                                      Miscellaneous.

 

a.                                      This Joinder may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.  Delivery by telecopier or by electronic .pdf copy of
an executed counterpart of a signature page to this Joinder shall be effective
as delivery of an original executed counterpart of this Joinder.

 

b.                                      This Joinder expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby.  No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof.  This Joinder constitutes a Loan Document.

 

c.                                       Any determination that any provision of
this Joinder or any application hereof is invalid, illegal or unenforceable in
any respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this Joinder.

 

d.                                      THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD
TO ANY CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION).

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth above.

 

 

 

NEW BORROWERS:

 

 

 

BONSTORES REALTY ONE, LLC,

 

as a Borrower

 

 

 

 

 

By:

 

/s/ J. Gregory Yawman

 

Name:

 

J. Gregory Yawman

 

Title:

 

Vice President — Secretary and

 

 

 

General Counsel

 

 

BONSTORES REALTY TWO, LLC,

 

as a Borrower

 

 

 

 

 

By:

 

/s/ J. Gregory Yawman

 

Name:

 

J. Gregory Yawman

 

Title:

 

Vice President — Secretary and

 

 

 

General Counsel

 

[Bon Ton — Signature Page to Borrower Joinder]

 

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

/s/ Andrew Cerussi

 

Name:

 

Andrew Cerussi

 

Title:

 

Director

 

 

 

 

 

[Bon Ton — Signature Page to Borrower Joinder]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

THE BON-TON DEPARTMENT STORES, INC.,

 

as Borrower Agent

 

 

 

 

 

 

 

 

 

By:

 

/s/ J. Gregory Yawman

 

Name:

 

J. Gregory Yawman

 

Title:

 

Vice President — General Counsel and Secretary

 

 

 

 

 

 

[Bon Ton — Signature Page to Borrower Joinder]

 

--------------------------------------------------------------------------------